DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In the specification lines 18-19 “positioned adjacent trailing edge” should read “positioned adjacent to the trailing edge”.  
Appropriate correction is required.

Claim Interpretation
	It is noted that the applicant used the term ‘core stiffened’ in claim 15. This term has a special definition defined in the specification of the application: "core stiffened" refers to skin panels having at least a first skin and a low density core material coupled to the skin.
It is noted that the applicant uses the term ‘bullnose shape’ in claims 1 and 19. This term is not defined in the specification of the application. The most applicable dictionary definition of this term is: a rounded or obtuse exterior angle, as the corner made by two walls (Dictionary.com).
	It is noted that the applicant used the term ‘primary structural element’. This term has a special definition defined in the specification of the application: “a ‘primary structural element’ is an element or structure which carries flight, ground, or pressurization loads, and whose failure would reduce the structural integrity of the apparatus or assembly of which structural composite airfoil 10 is a part.”
	It is noted that the applicant used the term ‘secondary structural element’. This term has a special definition defined in the specification of the application: “a ‘secondary structural element’ is an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-6 and 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henze (DE 3726909 A1) in view of Cole (US 3994452).

	Regarding claim 1, Henze teaches a structural composite (Henze, claim 5, internal structure and optionally the outer structure are formed of fiber composite materials) airfoil having a leading edge and a trailing edge (Henze, figure 1, see callouts below, leading edge and trailing edge), the structural composite airfoil comprising:
a primary structural element extending from a leading edge region to a trailing edge region, wherein the leading edge region of the primary structural element forms the leading edge of the structural composite airfoil (Henze, figure 1, shows an airfoil with a leading edge), wherein the primary structural element comprises:
an upper skin panel extending from an upper leading edge end to an upper trailing edge end (Henze, figure 1, see callout below, upper skin panel extends from upper leading edge to upper trailing edge);
a lower skin panel extending from a lower leading edge end to a lower trailing edge end (Henze, figure 1, see callout below, lower skin panel extends from lower leading edge to lower trailing edge);
an internal volume defined between the upper skin panel and the lower skin panel (Henze, figure 1, see callout below, internal volume); and
a spar comprising a plurality of upper flanges coupled to the upper skin panel (Henze, figure 1, see callout below, upper flanges), wherein the spar further comprises a plurality of lower flanges coupled to the lower skin panel (Henze, figure 1, see callout below, upper flanges), wherein the spar 
a secondary structural element defining the trailing edge of the structural composite airfoil (Henze, figure 1, see callout below, trailing edge structural section)., except: 
wherein the leading edge region of the primary structural element has a bullnose shape defined by the upper skin panel.

    PNG
    media_image1.png
    282
    419
    media_image1.png
    Greyscale

	The use of rounded leading edges of airfoils is well known in the art as a means of increasing the lift produced by airfoils. Cole teaches an airfoil the leading edge region of the primary structural element has a bullnose shape defined by the upper skin panel (Cole, figure 7, items 80 and 85, upper skin forms outside of leading edge which is attached to nose supporting structure).
	Henze and Cole are both considered analogous art as they are both in the same field of aircraft wing structural design. It would have been obvious before the effective filing date of the application for 

	Regarding claim 2, Henze as modified by Cole teaches the structural composite airfoil according to claim 1, wherein the spar comprises a respective elongated span extending between each respective upper flange and respective adjacent lower flange (Henze, figure 1, item 4, corrugated spar webs).

	Regarding claim 3, Henze as modified by Cole teaches the structural composite airfoil according to claim 2, wherein each respective elongated span is non-parallel and non-perpendicular to the upper skin panel (Henze, figure 1, see callout below, spans are not parallel or perpendicular to the skin panels).


    PNG
    media_image2.png
    422
    686
    media_image2.png
    Greyscale

Regarding claim 4, Henze as modified by Cole teaches the structural composite airfoil according to claim 3, wherein each respective elongated span is non-parallel and non-perpendicular to the lower skin panel (Henze, figure 1, see callout above, spans are not parallel or perpendicular to the skin panels).

	Regarding claim 5, Henze as modified by Cole teaches the structural composite airfoil according to claim 1, wherein each upper flange of the plurality of upper flanges is substantially parallel to the upper skin panel at a respective location where a respective upper flange is coupled to the upper skin panel (Henze, figure 1, see callout below, flanges are parallel to upper skin panel).

    PNG
    media_image3.png
    422
    686
    media_image3.png
    Greyscale

Regarding claim 6, Henze as modified by Cole teaches the structural composite airfoil according to claim 1, wherein each lower flange of the plurality of lower flanges is substantially parallel to the lower skin panel at a respective location where a respective lower flange is coupled to the lower skin panel (Henze, figure 1, see callout above, flanges are parallel to lower skin panel).

Regarding claim 8, Henze as modified by Cole teaches the structural composite airfoil according to claim 1, wherein the spar is a monolithic body (Henze, figure 1, item 1, one piece substructure forms spar).

	Regarding claim 9, Henze as modified by Cole teaches the structural composite airfoil according to claim 1, wherein a forward-most lower flange of the plurality of lower flanges is coupled to the lower skin panel and the upper skin panel (Henze, figure 1, see callout below, upper skin panel as modified according to Cole and lower skin panel are coupled to the forward most lower flange), and
wherein the forward-most lower flange is adjacent the spar leading edge end (Henze, figure 1, see callout below, forward most lower flange is adjacent to leading spar edge).

    PNG
    media_image4.png
    459
    686
    media_image4.png
    Greyscale


Regarding claim 10, Henze as modified by Cole teaches the structural composite airfoil according to claim 1, wherein an aft-most lower flange of the plurality of lower flanges defines the spar trailing edge end, and wherein the aft-most lower flange of the plurality of lower flanges is coupled to the secondary structural element (Henze, figure 1, see callout below, aft most lower flange attached to secondary structural element).


    PNG
    media_image5.png
    428
    687
    media_image5.png
    Greyscale

	Regarding claim 11, Henze as modified by Cole teaches the structural composite airfoil according to claim 1, wherein an aft-most upper flange of the plurality of upper flanges defines the spar trailing edge end, and wherein the aft-most upper flange is coupled to the secondary structural element (Henze, figure 1, see callout above, aft most upper flange defines the upper trailing edge end and is coupled to the primary and secondary structural elements).


Regarding claim 12, Henze as modified by Cole teaches the structural composite airfoil according to claim 1, wherein the structural composite airfoil comprises a respective first fastener coupling each respective upper flange of the plurality of upper flanges to the upper skin panel, and wherein the structural composite airfoil comprises a respective second fastener coupling each respective lower flange of the plurality of lower flanges to the lower skin panel (Henze, description of figure 1, paragraph 2, the structure is designed to allow for spacing to contain fasteners in the inner volume).

	Regarding claim 13, Henze as modified by Cole teaches the structural composite airfoil according to claim 1, wherein a position along the chord length of the structural composite airfoil may be defined by a percentage of a distance along the chord length from the leading edge, and wherein the lower trailing edge end is positioned between 80%-95% of the chord length away from the leading edge (Henze, figure 1, see callout below, lower trailing edge located approximately 90% of the chord length from the leading edge).

    PNG
    media_image6.png
    258
    418
    media_image6.png
    Greyscale

Regarding claim 14, Henze as modified by Cole teaches the structural composite airfoil according to claim 1, wherein the spar extends along at least 80% of the chord length (Henze, figure 1, see callout above, spar extends along more than 80% of the chord length) .

	Regarding claim 15, Henze as modified by Cole teaches the structural composite airfoil according to claim 1, wherein the upper skin panel is not core stiffened, wherein the lower skin panel is not core stiffened, wherein the upper skin panel comprises a fiber-reinforced polymer, and wherein the lower skin panel comprises the fiber-reinforced polymer (Henze, paragraph 7, fiber composite materials are used in this invention without including core stiffening).

	Regarding claim 16, Henze as modified by Cole teaches the structural composite airfoil according to claim 1, wherein each upper flange of the plurality of upper flanges forms a respective 

    PNG
    media_image7.png
    258
    418
    media_image7.png
    Greyscale

	Regarding claim 17, Henze as modified by Cole teaches the structural composite airfoil according to claim 1, wherein the structural composite airfoil is a trailing edge flap, an aileron, a flaperon, an air brake, an elevator, a slat, a spoiler, a canard, a rudder, and/or a winglet (Henze, description paragraph 1, design is proposed alternatively as the structure of a control surface).
	Regarding claim 18, Henze as modified by Cole teaches the structural composite airfoil according to claim 1, wherein the structural composite airfoil comprises an upper airfoil surface and a lower airfoil surface, wherein the upper airfoil surface is defined by the upper skin panel (Henze, figure 1, see callout below, upper surface defined by upper skin panel), and wherein the lower airfoil surface is .

    PNG
    media_image8.png
    258
    418
    media_image8.png
    Greyscale

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henze (DE 3726909 A1) in view of Cole (US 3994452) as applied to claim 1 above, and further in view of McCarville (US 5843355 A).
	Regarding claim 7, Henze as modified by Cole teaches the structural composite airfoil according to claim 1, except: wherein the spar comprises a thermoplastic material (McCarville, title, Method for molding a thermoplastic composite sine wave spar structure).
	McCarville teaches a spar wherein the spar comprises a thermoplastic material (McCarville, title, Method for molding a thermoplastic composite sine wave spar structure).
	Henze as modified by Cole and McCarville are both considered analogous art as they are both in the same field of Wing structural design. It would have been obvious before the effective filing date of .

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henze (DE 3726909 A1) in view of Cole (US 3994452).
	Regarding claim 19, Henze teaches a method of assembling a structural composite (Henze, claim 5, internal structure and optionally the outer structure are formed of fiber composite materials) airfoil, the method comprising:
coupling an upper skin panel to a plurality of upper flanges of a spar (Henze, figure 1, see callout below, upper skin panel attaches to upper flanges), wherein the structural composite airfoil extends from a leading edge to a trailing edge (Henze, figure 1, see callout below, airfoil extending from the leading edge to the trailing edge), wherein the spar further comprises a plurality of lower flanges (Henze, figure 1, see callout below, lower flanges), and an elongated span extending between each adjacent upper flange and lower flange (Henze, figure 1, item 4, span extends between upper and lower flanges), and wherein the upper skin panel extends from an upper leading edge end to an upper trailing edge end (Henze, figure 1, see callout below, upper skin panel extends from leading edge to trailing edge);
coupling a lower skin panel to the plurality of lower flanges of the spar such that an internal volume is defined between the upper skin panel and the lower skin panel (Henze, figure 1, see callout below, internal volume), wherein the upper skin panel, the lower skin panel, and the spar together form at least a portion of a primary structural element of the structural composite airfoil (Henze, figure 1, see callout below, the spar, upper skin, and lower skin for the primary structural element), and wherein the 
forming the leading edge of the structural composite airfoil with the upper skin panel, except:
	wherein the leading edge has a bullnose shape; and
coupling the upper leading edge end of the upper skin panel to a forward-most lower flange of the plurality of lower flanges.

    PNG
    media_image9.png
    462
    687
    media_image9.png
    Greyscale

Cole teaches an airfoil wherein the leading edge has a bullnose shape (Cole, figure 7, items 80 and 85, upper skin forms outside of leading edge which is attached to nose supporting structure)
coupling the upper leading edge end of the upper skin panel to a forward-most lower flange of the plurality of lower flanges (Cole, figure 7, item 86, beam with flange coupling to upper skin panel)
	Henze and Cole are both considered analogous art as they are both in the same field of aircraft wing structural design. It would have been obvious before the effective filing date of the application for 

	Regarding claim 20, Henze as modified by Cole teaches the method according to claim 19, wherein the coupling the lower skin panel to the plurality of lower flanges comprises coupling the lower leading edge end of the lower skin panel to the forward-most lower flange (Henze, figure 1, see callout below, forward most lower flange attached to the leading edge of lower skin panel).

    PNG
    media_image10.png
    422
    688
    media_image10.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Santini (US 20180222571 A1) teaches a control surface airfoil with a bullnose leading edge and some internal structure. Trailing edge also includes a fairing that matches unclaimed structures seen in the drawings.
Sheppard (US 20180086429 A1) teaches an airfoil with hat stringer spars and flanges attached the lower surface and are attached to an upper surface to form an airfoil.
Hall (US 1875593) teaches an airfoil where an upper skin forms a bullnose shape over the leading edge of the airfoil. 
Autry (US 20180043639 A1) teaches an airfoil structure with a multipart spar crossing from the upper and lower skins diagonally and including flanges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642